                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

H-D U.S.A., LLC,
                                                     Case No. 19-cv-06325
               Plaintiff,
                                                     Judge Robert W. Gettleman
v.
                                                     Magistrate Judge Jeffrey Cole
L493935820 STORE, et al.,
               Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure Plaintiff H-D U.S.A.,

LLC (“Harley-Davidson” or “Plaintiff”) hereby dismisses this action, with leave to reinstate within

one hundred and eighty (180) days, as to the following Defendants:

                Defendant Name                                      Line No.
              LDMET Official Store                                      5
                 Liao Fu Ji Store                                       8
                 MC Patch Store                                        17
           MFS MOTOR Official Store                                    18
            MoFlyeer Autoparts Store                                   20
                MotoLovee Store                                        26
                 Motoparts Store                                       27
           Recordar Espacio Luoze Store                                52
               Shop3985023 Store                                       81
               Shop4381071 Store                                       86
                   We Fit Store                                       139
              ZOZ AutoMoto Parts                                      157
Dated this 18th day of November 2019.   Respectfully submitted,


                                        /s/ RiKaleigh C. Johnson
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        RiKaleigh C. Johnson
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080 / 312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        rjohnson@gbc.law

                                        Counsel for Plaintiff H-D U.S.A., LLC




                                           2
